                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
ANTONIO JOHNSON,
                                                                     ORDER
                           Plaintiff,
                                                                  18-cv-1006-bbc
             v.

DR. MILLER, SONYA ANDERSON
and JANE DOE I and II,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Plaintiff Antonio Johnson is proceeding on Eighth Amendment claims that he was

prescribed and dispensed the wrong medication and not properly treated when he developed

harmful side effects. Defendants have moved to dismiss the Doe defendants on the ground

that plaintiff has failed to comply with this court’s orders and deadlines regarding discovery

related to their identity. Dkt. #33.

       Although plaintiff was incarcerated at the Wisconsin Secure Program Facility when

he filed this lawsuit, he has since been released from custody to active community

supervision. In the initial order screening the complaint, I warned plaintiff that if he “is

transferred or released while this case is pending, it is his obligation to inform the court of

his new address. If he fails to do this and defendants or the court are unable to locate him,

his case may be dismissed for failure to prosecute.” Dkt. #8 at 8. Plaintiff has failed to

notify defendants or the court of his current address and has not filed anything with the

court since August 8, 2019. The court has made repeated attempts to contact plaintiff, but




                                              1
it has been unable to do so. Therefore, I will grant defendants’ motion to dismiss the Doe

defendants and dismiss the entire case for plaintiff’s failure to prosecute it.




                                           ORDER

       IT IS ORDERED that

       1. Defendants’ motion to dismiss the Doe defendants, dkt. #33, is GRANTED.

       2. Plaintiff Antonio Johnson’s claims are DISMISSED WITH PREJUDICE for his

failure to prosecute them. The clerk of court is directed to enter judgment for defendants

and close this case.

       Entered this 9th day of October, 2019.

                                                   BY THE COURT:

                                                   /s/

                                                   ___________________________
                                                   BARBARA B. CRABB
                                                   District Judge




                                               2
